Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-6, 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (“Rider”), U.S. Patent Publication No. 2017/0083383, Archer et al. (“Archer”), U.S. Patent publication No. 20090300399 and Putman et al. (“Putman”), U.S. patent publication No. 2014/0067295.

.
Regarding Claims 1 and 12, Rider teaches a method, comprising:
determining, by an operating system of a computer system, first process information indicative of which sub-portions of one or more processes (“task”) are running on the computer system at different points in time [Para: 0017(when the operating system (OS) … schedule a task”) and 0021(“task may be part of an application or other program code”)];
determining, by the operating system, power information for the computer system at different points in time [Para: 0017(“power integral” is considered for different “data points” different point in time)]; 
creating, by the operating system, using the process information and the power information, respective of power usage values for individual portions of the one or more processes that are running at a plurality of different points in time and a power log using the usage value [Para: 0020(“creates power and temperature curves … based on measured recorded data”)]. 
Rider does not disclose expressly determining, by the operating system second process information indicative of usage of non-core resource in the computing system at different point in time; and 
estimating, by the operating system using the first and the second process information, respective power usage values of individual ones of sub-portions of the one or more processes that are running at a plurality of different time.
estimate (700) the power consumption … of individual portion of application (200)” ; and Fig-7(at 700)]; and 
creating a power log using the usage value [Para: 0072(“power profiling module may record … the power consumption”) and Fig-7]. 
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have modified Rider’s teachings of creating, by the operating system, using the process information and the power information, respective of power usage values for portions of the one or more processes that are running at a plurality of different points in time with Archer’s teachings of estimating, by an operating system, using the process information and the power information, respective of power usage values for individual ones of sub-portions of the one or more processes that are running at a plurality of different points in time for the purpose of efficiently reducing the power consumption of the application by having information on how  compute nodes consume power while executing an application may help application developers to conserve valuable computing resources [Archer, Para: 0012]. 
Also in the same field of endeavor (e.g., estimating power state of peripheral device) Putman teaches determining a first set of power information [Para: 0025(when information used “include data associated with other components”)] and a second set of power information that 
estimating, by an operating system using the first and the second process information a power usage values for individual ones of sub portions of one or processes running at a plurality of different time. [Para:  0025(when “electronic device calculates power consumption … based on the determined power states”) and 0024(where determining power state includes “determining power sub-states within an operating mode” i.e., sub-portion of process at a plurality of different times)].
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have modified Rider’s teachings of creating, by the operating system, using the process information and the power information, respective of power usage values for portions of the one or more processes that are running at a plurality of different points in time with Putman’s teachings of a second set of power information that estimates power consumption of one or more peripheral circuits of the computing system and estimating, by using the first and the second process information a power usage values for individual ones of sub portions of one or processes running at a plurality of different time for the purpose of creating an accurate power usage model to predict remaining battery power presented to user so that user can appropriate action [Putman, Para: 0007 and 0008]. 
Regarding Claim 2, Rider teaches wherein the power log is created to include an entry for a particular point in time, wherein the entry indicates power usage over a range of time that includes at least the particular point in time [Para: 0020(power “curve” spans over time range)].
Regarding Claim 3, Rider teaches wherein creating a particular entry in the power log includes correlating the power information corresponding to a particular range in time with the first process information for the particular range in time [Para: 0014(“the time to execute the task”) and 0020(“task execution time”)].
Regarding Claim 4, Rider teaches wherein the power information includes stored voltage level and clock frequency information for one or more processing cores in the computer system [Para: 0017(when choosing “best matching core  … maximum core frequency”].
Regarding 5, Rider teaches wherein determining the power information for a particular processing core of the one or more processing cores during the particular range in time is based on the voltage level and clock frequency information for the particular processing core during the particular range in time [Para: 0017(when choosing “best matching core  … maximum core frequency”].
Regarding Claim 6, Rider teaches wherein determining the first process information comprises determining, for a plurality of processing cores in the computer system, which sub portions of the one or more processes are running on which of the plurality of processing cores time [Para: 0017(when choosing “best matching core … maximum core frequency”].
Regarding Claim 11, Rider teaches sending, by the operating system, information in the power log to a database system (usage history log stored in memory 205) external to the computer system, wherein the database system is configured to receive information from power logs of other computer systems [Para: 0035(“memory is external to the device containing cores”)].
Regarding Claim 13, Rider teaches wherein to estimate the respective power usage values, the instructions are further executable to:
estimate a first set of power usage values based on the first power information at the different point in time [Para: 0020(“creates power and temperature curves … based on measured recorded data”)]; and 
using an estimated power consumption for the particular peripheral processing circuit, adjust one of the first set of power usage values that correspond to usage of the particular peripheral circuit [Putman, Para:  0025(when “electronic device calculates power consumption … based on the determined power states”) and 0034(using a “usage log” with a power model adjusting/creating “power consumption”)].
Regarding Claim 14, Rider teaches wherein the one or more peripheral processing circuits include at least one circuit selected from the group consisting of: a global positioning system (GPS) receiver circuit, a cellular radio circuit, a Bluetooth radio circuit [Para: 68(Bluetooth, WiMAX)], a WiFi radio circuit, a graphics processing unit (GPU), a digital signal processor (DSP).
Regarding Claim 17, Claim 17 is rejected on grounds corresponding to the reasons given above for claim 1 and Raider furthermore discloses determining a second set of power information that estimates power consumption of one or more peripheral processing circuits of the computer system [Para: 0026(“determining to which core assign a task” based on “core resources” such as “memory” utilization or power cost of them in order for a task to be assigned)].
Regarding Claim 18, Rider teaches wherein estimation of power consumption of a particular one of the one or more peripheral processing circuits is weighted based on an amount of data specified in a call to the particular peripheral processing circuit.  [Para: 0026(memory utilization is interpreted as amount of data processed by memory or a call to the memory)].

4.	Claims 7-10, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider, Archer, Putman as applied to claim 1 above (hereafter, “RAP”) and Geddes et al. (“Geddes”), U.S. Patent publication No. US 2016/0004577.
Regarding Claims 7 and 15, RAP teaches wherein determining the process information includes: 
performing in regular intervals determining the first process information that is associated with one or more cores included in the computer system [Rider, Para: 0020 (when regularly “assign tasks to cores based on minimum power usage”)]; and
additionally, monitoring a beginning and an end of usage of the non-core resource that is associated with the second process information [Putman, Para: 0033 (when tracking “records the time when user began using the peripheral device, and the length of time the peripheral device was in use”)]. RAP does not disclose expressly stack trace is use in determining core process or task. 
In the same field of endeavor (e.g., stall detection process of processor), Geddes teaches stack trace is used in processing tasks [Para: 0027 and 0046(stack trace is in a task to generate  a hash)] and then uses the stack trace to determining task process [Para: 0047(use the generated has to thread state and to further determine task or process)].
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have modified RAP’s teachings of determining task process for cores with 
Regarding Claim 8, RAP teaches wherein estimating the respective power usage values comprises: 
estimating a first set of power usage values based on the first process information and the power information at the different points in time [Rider, Para: 0020(when “creates power and temperature curves … based on measured recorded data”)]; and
adjusting one of the first set of power usage values occurring during usage of the non-core resource (“core resources” such as “memory”) based on an estimated power consumption of the non-core resource [Rider, Para: 0026(“determining to which core assign a task” based on “core resources” such as “memory” utilization or power cost of them and then adjusting or determining a core for a task)].
Regarding Claim 9, RAP teaches wherein the estimated power consumption is based on a parameter associated with the estimated power consumption of the non-core resource [Rider, Para: 0030(over utilization or power cost in terms of voltage, frequency or capacitance)].
Regarding Claim 10, Rider teaches wherein the parameter is indicative of an amount of data specified in a call to the non-core resource [Rider, Para: 0026(memory utilization is interpreted as amount of data processed by memory or a call to the memory)].
Regarding Claims 16, 19 and 20, Rider teaches wherein the operations further include enabling code sections corresponding to the one or more peripheral processing circuits to call a power estimation function that estimates the second set of power information [Para: 0026(memory utilization is interpreted as amount of data processed by memory or a call to the memory)]. One of ordinary skill in the art would make the selection of the one or more peripheral processing circuits is user-configurable and providing a 

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187